Examiner’s Amendment

The present application is being examined under the pre-AIA  first to invent provisions. 


2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Robert Joseph Kroczynski on 09/09/2021.
The application has been amended for some claims as follows and all other claims remain unchanged as filed by applicant on 08/18/2021: 

1. (Currently Amended) A method of forming a bound carbon nanotube layer, comprising:
forming a hafnium oxide (HfO2) metal-oxide-layer on a substrate, wherein the hafnium oxide (HfO2) layer has an exposed surface;
forming a plurality of germanium oxide (GeO2) islands on the hafnium oxide (HfO2) layer that forms a trench between the germanium oxide (GeO2) islands having [[an]] the exposed hafnium oxide (HfO2) surface[[,]] and a long axis;
annealing the substrate, plurality of germanium oxide (GeO2) islands, and hafnium oxide (HfO2) layer at 600°C for 30 minutes;
2) layer with a solution of a bi-functional compound including an aniline moiety and a hydroxamic acid moiety that selectively bonds to the exposed surface of the hafnium oxide (HfO2) layer to form a chemisorbed monolayer on the exposed surface of the hafnium oxide (HfO2) layer in the trench for 1 hour;
reacting the aniline moiety of the functionalized bi-functional compound to form a diazonium salt;  
contacting the diazonium salt with a carbon nanotube dispersion to form carbon nanotubes bound to the fumctionalized bi-fimctional compound, wherein the carbon nanotubes are free of compounds other than the functionalized bi-functional compound, and wherein the bound carbon nanotubes have a length greater than a width of the trench, so the bound carbon nanotubes are aligned with the long axis of the trench and directly attached to the exposed surface of the hafnium oxide (HfO2) layer through the bonded bi-functional compound;  
drying the bound carbon nanotubes by blowing nitrogen over the surface followed by sonication in toluene for 5 minutes; and  
sonicating the substrate, plurality of germanium oxide (GeO2) islands, hafnium oxide (HiO2) layer, and bound nanotubes in ethanol for 15 minutes.

10. (Canceled)


Allowable Subject Matter
2.	1, 4-5, 7-9 are allowed.  The following is an examiner’s statement of reasons for allowance:

For claim 1, the references of record, either singularly or in combination, do not teach or suggest at least a method of forming a carbon nanotube based device comprising, “annealing the substrate, plurality of germanium oxide (GeO2) islands, and hafnium oxide (HfO2) layer at 600°C for 30 minutes;
drying the bound carbon nanotubes by blowing nitrogen over the surface followed by sonication in toluene for 5 minutes; and  
sonicating the substrate, plurality of germanium oxide (GeO2) islands, hafnium oxide (HiO2) layer, and bound nanotubes in ethanol for 15 minutes” in combination with other limitations as a whole.


The closet prior arts on records are Afzali et al (US Patent 8,394,727), Afzali et al. (US PGPUB 2013/0082233 A1)) and Afzali et al, (US Patent 8,604,559) and Sheehan et al. (US PGPUB 2008/0138577A1) and Afzali (US Patent 8,859,048). None of the prior arts teach about the allowable subject matter limitation. Moreover none of the prior arts on record would be obvious to modify without breaking the functionality of the devices. 

Claims 4-5, 7-9 are also allowed being dependent on allowable claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAMSUZZAMAN whose telephone number is (571)270-1839.  The examiner can normally be reached on Monday-Friday 7 am -4 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMED SHAMSUZZAMAN/
Primary Examiner, Art Unit 2897